Citation Nr: 1505287	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from August 1984 to June 1993, and from January 2003 to January 2004.  He had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which respectively denied service connection for sleep disturbances, and awarded service connection for left ear hearing loss.  The hearing loss was assigned a noncompensable evaluation, effective September 28, 2007.  

The Board notes that the Veteran initially submitted a notice of disagreement with his denial of service connection for right ear hearing loss, and a statement of the case was issued as to that issue in March 2009.  However, the Veteran indicated that he did not wish to pursue appeal of that issue further in his March 2009 substantive appeal, VA Form 9.  

The Board notes that the Veteran also initially requested a Board hearing before a Veterans Law Judge.  He withdrew that request in June 2009 correspondence, so the Board will proceed with consideration of the appeal.

This case was initially before the Board in February 2013, when it was remanded in order to obtain outstanding VA treatment records.  VA treatment records through February 2013 were obtained and have been associated with the claims file.  

With regard to the left ear hearing loss claim, the Board notes that the last VA audiological examination of the Veteran was in January 2009; the Board has reviewed the associated VA treatment records through February 2013, and it appears that the Veteran's last audiological evaluation of any sort was in October 2009.  The audiometric data of record on which the Board can base the Veteran's left ear hearing loss severity is almost 6 years old.  A remand is therefore necessary in order to obtain a VA examination to adequately assess the Veteran's current severity of his service-connected hearing loss.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Respecting the sleep disorder claim, the Board notes that no VA examination has ever been performed to determine whether the Veteran's claimed sleep problems represent a qualifying chronic illness under 38 C.F.R. § 3.317, for Gulf War Undiagnosed Illnesses.  

Notwithstanding that fact, the Board finds that a VA examination is necessary in light of the award of service connection for posttraumatic stress disorder (PTSD), with an award of a 70 percent rating.  The Veteran's disability evaluation award for PTSD was based in large part on the Veteran's psychiatric symptomatology involving nightmares, difficulty falling and staying asleep, frequent waking, feeling tired, etc.-all symptoms which bear close resemblance to the types of symptoms alleged by the Veteran in connection with his claim of service connection for sleep disturbance.  

Thus, the Board finds that a VA examination is necessary in order to determine if any sleep disorder or qualifying chronic illness exists-separate and apart from his already-rated psychiatric symptomatology-and if so, whether such is related to military service.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Temple, Waco, and Austin VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since February 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his sleep and/or hearing loss problems, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Thereafter, schedule the Veteran for a VA audiological examination in order to determine the current severity of his left ear hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Audiometric testing necessary to apply pertinent rating criteria should be conducted.  

The examination report should also address the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  

4.  Additionally, schedule the Veteran for a VA examination in order to determine the etiology of any sleep disorder/claimed sleep disturbances.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination, the examiner should indicate whether the Veteran has any diagnosable sleep disorder, including sleep apnea.  Findings should also be made as to whether there exists chronic symptoms suggestive of an undiagnosed qualifying chronic disability under 38 C.F.R. § 3.317.  The examiner should specifically address whether the Veteran's sleep disturbances and symptomatology are separate and distinct from the sleep symptomatology associated with the Veteran's service-connected PTSD.  

For any separately identifiable sleep disorder or qualifying chronic disability under 38 C.F.R. § 3.317, including any sleep apnea, the examiner should indicate whether such disorder, more likely, less likely or at least as likely as not (50 percent or greater probability) is related to the Veteran's military service.  The examiner should specifically address any lay evidence in the record regarding symptomatology that the Veteran had during service and continuity of symptomatology during and after service.  Medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms should be set forth in detail.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above-noted questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claims of service connection for a sleep disorder and increased rating for his left ear hearing loss.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

